Citation Nr: 0844974	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation for coronary artery 
disease (CAD), status-post angioplasty and stent placement, 
times three, in excess of 30 percent from July 1, 1998, and 
in excess of 60 percent from April 21, 2000.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an evaluation in excess of 10 
percent for hypertension, and granted service connection for 
CAD, hypertensive vascular disease, status-post myocardial 
infarction and angioplasty.  The effective date was April 21, 
2000, and the evaluation was 60 percent.  It is also on 
appeal from an April 2003 rating decision of the Columbia, 
South Carolina, RO that denied entitlement to a TDIU.  An 
April 2005 rating decision of the Atlanta, Georgia RO found 
clear and unmistakable error (CUE) in the effective date of 
April 21, 2000, for the grant of service connection for the 
veteran's CAD, status-post angioplasty and stent placement, 
times three.  The rating decision assigned an effective date 
of May 17, 1998, with a 100 percent evaluation based on 
surgical or other treatment requiring convalescence.  A 30 
percent evaluation was assigned from July 1, 1998.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

During a November 2008 hearing before the undersigned 
Veterans Law Judge, the veteran explained his absence at two 
April 2008 VA examinations for his service-connected 
hypertension and CAD.  He stated that he informed VA that he 
would be out of town at those times and asked for the 
examinations to be rescheduled.  No one from VA contacted him 
to reschedule them.  His representative referred to recent VA 
treatment records showing that these conditions had increased 
in severity.  

In light of the fact that the veteran's most recent VA 
examination occurred in August 2004, and his assertions as to 
increased symptoms of hypertension and CAD, the Board finds 
that additional examinations are warranted.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
duty to assist requires medical a examination when such 
examination is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).)

The veteran also testified that he could not maintain 
substantially gainful employment but would lose jobs after 
several months due to poor health.  He testified that he was 
currently employed and had been with the same company for 
about one year.  He was not currently working, due in part to 
his service-connected heart and cervical spine disabilities 
and in part to his non-service-connected hernia, kidney and 
knee conditions.  This testimony warrants a VA examination to 
determine whether the veteran is precluded from securing and 
following a substantially gainful occupation, solely due to 
service-connected disabilities.

The veteran further related that the private physician who 
treats him for his heart condition (Dr. M. A. S.) had current 
medical records that were not in the record.  The veteran 
also stated that there were records of VA treatment for 
hypertension that were not in the record.  The Board notes 
that the most recent treatment records from Dr. M. A. S. are 
dated February 11, 2004, and the most recent VA treatment 
records are dated August 21, 2008.

The duty to assist requires VA to obtain medical records that 
are necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  In 
addition, there are also heightened obligations to assure 
that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the veteran's medical 
records, if any, from the VA Medical 
Center in Atlanta (Decatur), Georgia, 
including the VA Clinic in 
Lawrenceville, which are dated from 
August 21, 2008, to the present.  

2.  Obtain the veteran's treatment 
records from Dr. M. A. S., which are 
dated from February 11, 2004, to the 
present.  VA should also attempt to 
obtain any other VA or private medical 
records that are brought to VA's 
attention by the veteran on remand.

3.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected hypertension and CAD, status-
post angioplasty and stent placement, 
times three.  

The examiner shall also determine the 
veteran's employability.  In this regard, 
the examiner is requested 


to address whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran is 
precluded, by reason of his service-
connected disabilities only, from 
securing and following a substantially 
gainful occupation.  

The claims file must be made available to 
the examiner.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

4.  Then, readjudicate the veteran's 
claims for an increased evaluation for 
hypertension, currently evaluated as 10 
percent disabling; an initial evaluation 
for CAD, status-post angioplasty and 
stent placement, times three, in excess 
of 30 percent from July 1, 1998, and in 
excess of 60 percent from April 21, 2000; 
and a TDIU.  If any benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



